Sullivan, J.
This action was brought by Frank F. Parker against John B. Moore, under the provisions of sections 1019-1032, Code of Civil Procedure, to recover possession of 160 acres of land in Burt county. After a trial in the county court the cause was appealed to the district court, where the plaintiff had judgment in his favor for restitution of the premises and costs. The defendant prosecutes error, alleging that the complaint does not state a cause of action, and that the evidence is insufficient to support the finding and judgment. The complaint is not defective in any essential particular. It accurately describés the premises, and distinctly charges an unlawful and forcible detention of the same by the defendant. The statute requires nothing'more. See Code of Civil Procedure, sec. 1023. That the evidence fully sustains the conclusion of the trial court we entertain no doubt *30whatever. The property in dispute is part of the public domain, and the plaintiff’s right to possess and occupy it was shown by the duplicate receipt of the receiver of the local land office. This, for the purposes of the case, was proof of title equivalent to the production of a patent. See Code of Civil Procedure, sec. 411. The only evidence given by defendant in support of his asserted right of possession was that he had gone peaceably upon the land; that he had occupied it for about six years; that he had improved it with the intention of acquiring the title, and had made an unsuccessful effort to enter it under the homestead act. He also attempted to show that at the time of the trial his right to the land was involved in a pending appeal from the commissioner of the general land office to the secretary of the interior; but the proof tendered to establish that fact was plainly incompetent. The document offered was not a copy of the record of any official action taken by the commissioner. It was merely a certified copy of an answer to an inquiry from defendant’s counsel and stated, in a general way, what the records of the commissioner’s office disclosed touching defendant’s appeal from the decision of the register and receiver of the land office at O’Neill. There was no competent evidence tending to show that Moore had any legal or equitable rights in the premises, and the judgment of the district court is, therefore,
Affirmed.